DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23, as recited in an amendment filed on August 30, 2021, were previously and subject to a final office action filed on September 7, 2021 (the “September 7, 2021 Final Office Action”).  On January 7, 2022, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, wherein Applicant: submitted further amendments to claims 1, 5, 7-9, 11, 15, 17, and 20-23; and canceled claim 19 (the “January 7, 2022 RCE”).  Claims 2-4, 6, 10, 12-14, and 16 were not amended in the January 7, 2022 RCE (except for the amendments to independent claims 1 and 11 which they individually depend from respectively).  Claims 1-18 and 20-23, as recited in the January 7, 2022 RCE, are currently pending and subject to this non-final office action below.

Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's Remarks, pp. 9-11, filed January 7, 2022, regarding the Claim rejections under 35 U.S.C. § 101 Section, with respect to the rejections of claims 1-23 under 35 U.S.C. § 101, have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-claims 1-18 and 20-23 under 35 U.S.C. § 101 are maintained in this office action.
Applicant asserts that the amendments to include “calculating a compatibility score between the recipient and at least one of the home care providers in the subset of home care providers”, described in claim 1 and similarly in claim 11, includes a feature which is not part of an abstract idea directed to a person (but for the computer system) matching a recipient to a provider.  Examiner respectfully disagrees.  In light of the 2019 Revised PEG, the limitations in claims 1 and 11 that are identified in underlined font under the Prong One Subsection of the § 101 Rejections below, comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The abstract idea in this case is directed to a person following a series of steps to match a home care service provider to a recipient and collect profile information and feedback data, and filtering the home care providers based on different criteria), but for the recitation of the generic computer components also recited in claims 1 and 11.
Examiner also notes that the limitation directed to “calculating a compatibility score between the recipient to at least one of the home care providers in the subset of home care providers” described in claims 1 and 11 could also be interpreted to fall with the “Mathematical Concepts” (i.e., mathematical relationships and mathematical calculations) and “Mental Processes” (i.e., concepts performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper) groupings of abstract ideas, because these limitations represent generic mathematical calculations or judgments and evaluations of the suitability of the providers based on different criteria.  Further, Applicant also admits that the claims are directed to “a mathematically related process that is employed to generate a score of compatibility between a recipient and a subset of providers.” See Applicant’s Remarks, at p. 10.  By Applicant’s own admission, the claims may also be directed to a mathematical concept, which is one of the groupings of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1 and 11 also recite an abstract idea that falls within the Mathematical Concepts and Mental Processes categories.
Therefore, the rejections of claims 1-18 and 20-23 under 35 U.S.C. § 101 are maintained in this office action.  Please see amended rejections to claims 1-18 and 20-23 under 35 U.S.C. § 101 below, for further clarification and analysis of the claims under the 2019 Revised PEG.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1-10 and 21-23 are directed to a computerized system for matching a home care service provider to a recipient, which is within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claims 11-18 and 20 are directed to a computerized method of matching a service provider to a recipient, which is also within one of the four statutory categories (i.e., a process). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, independent claims 1 and 11 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claim 11 substantially recites the following limitations):
A computerized system for calculating a compatibility score between a home care service provider to a recipient, the system comprising:

a historic data source of historic home care provider profile information collected from a first plurality of home care providers, historic home care recipient profile information collected from a plurality of home care recipients, and historical feedback comprising ratings from the first plurality of home care providers regarding the home care recipients and ratings from the plurality of home care recipients on the quality of a delivered home care service by the home care providers;

a server configured to generate optimal profile matches by comparing the historic home care provider profile information and the historic home care recipient profile information with the historical feedback to identify correlations between trends in the historic home care provider profile information and historic home care recipient profile information which indicate compatibility and assigning weights to these correlations;

the server further configured to collect provider profile information from a database of a second plurality of home care providers, and collect recipient profile information from a recipient, compute a degree of difference between each of the second plurality of home care provider's profile and that of the recipient profile, compare the degree of difference for each of the second plurality of home care provider against a threshold, and select a subset of home care providers from the second plurality of home care providers with degree of difference above the threshold; and

the server further configured to calculate a compatibility score between the recipient to at least one of the home care providers in the subset of home care providers by filtering the subset of home care providers by distance from the recipient to get a second subset of providers, filtering the second subset of providers by needed qualifications to generate a third subset of providers, and determining the score of each of the third subset of providers based upon the weighted correlations for trends found in the home care provider profile information and the home care recipient profile information.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., a person following a series of steps to match a home care service provider to a recipient and collect profile information and feedback data, and filtering the home care providers based on different criteria), but for the recitation of the generic computer components also recited in claims 1 and 11.  That is, other than reciting: (1) a computerized system (as described in claim 1); (2) a server (as described in claims 1 and 11); (3) a database of a second plurality of home care providers/a database (as described in claims 1 and 11); (4) a communication device (as described in claim 1); (5) a GPS enabled device (as described in claims 1 and 11); (6) an interface (as described in claim 11); and the step of: (7) “calculating a compatibility score between the recipient to at least one of the home care providers in the subset of home care providers” (as described in claim 1 and similarly described in claim 11), the context of claims 1 and 11 encompass a concept of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., a person following a series of steps to match a home care service provider to a recipient, collect profile information and feedback data, and filter the home care providers based on different criteria).
The aforementioned claim limitations described in claims 1 and 11 are analogous to claim limitations directed toward concepts of managing personal behavior or relationships or interactions between people, because they merely recite limitations for matching home providers with recipients (i.e., patients) based on “weighted correlations”, such as profile compatibility, provider qualifications, and distance (i.e., managing personal behavior, relationships, or interactions between people including following rules or instructions).  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a)(II); see also 2019 Revised PEG.  Accordingly, claims 1 and 11 recite an abstract idea.  Examiner notes that the limitation directed to “calculating a compatibility score between the recipient to at least one of the home care providers in the subset of home care providers” described in claims 1 and 11 could also be interpreted to fall with the “Mathematical Concepts” (i.e., mathematical i.e., concepts performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper) groupings of abstract ideas, because these limitations represent generic mathematical calculations or judgments and evaluations of the suitability of the providers based on different criteria.  Accordingly, claims 1 and 11 also recite an abstract idea that falls within the Mathematical Concepts and Mental Processes categories. 
Examiner notes that claims 2-10 and 21-23 (which individually depend on claim 1 due to their respective dependency chains) further narrow the abstract idea described in claim 1; and claims 12-18 and 20 (which individually depend on claim 11) further narrow the abstract idea described in claim 11.  As such, dependent claims 2-10, 12-18, and 20-23 similarly cover limitations directed to narrowing the abstract concept described in claims 1 and 11 which is directed to managing personal behavior including following rules or instruction (i.e., a person following a series of steps to match a home care service provider to a recipient, collect profile information and feedback data, and filter the home care providers based on different criteria).  Therefore, dependent claims 2-10, 12-18, and 20-23 are also directed to the aforementioned abstract idea of a person following a series of steps to match a home care service provider to a recipient, and collect feedback from recipients regarding their encounters with the home care service providers.  Examiner notes that: (1) dependent claim 5 includes a limitation that is deemed to be an additional element, and requires further analysis under Prong Two of Step 2A; and (2) dependent claims 2-4, 6-10, 12-18, and 20-23 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.
	- For example, claims 2 and 12 merely describe what services that the claimed invention would include; claims 3 and 13 merely describe data the invention would be in possession of; claims 4 and 14 also describe data the invention would be in possession of; claims 6 and 16 merely describe the presentation of data that has been determined relevant by an algorithm; claims 7 and 17 merely provide for collecting data and further defines the elements of the computerized system; claims 8 and 18 merely update the collected data; claims 9 and 19 merely execute an algorithm; claims 10 and 20 merely sort claim 15 merely describes additional receipt and outputting of data and further defines the elements of the computerized system; claim 21 merely updates the data in the database, claim 22 merely matches data based on location, and claim 23 merely adjusts a start time based on a location.  These limitations further narrow the abstract idea described in claims 1 and 11, without providing additional elements that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application.  In particular, claim 1 recites and claim 11 substantially recites the additional elements of (identified in bold font below):
A computerized system for calculating a compatibility score between a home care service provider to a recipient, the system comprising (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

a historic data source of historic home care provider profile information collected from a first plurality of home care providers, historic home care recipient profile information collected from a plurality of home care recipients, and historical feedback comprising ratings from the first plurality of home care providers regarding the home care recipients and ratings from the plurality of home care recipients on the quality of a delivered home care service by the home care providers;

a server (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to generate optimal profile matches by comparing the historic home care provider profile information and the historic home care recipient profile information with the historical feedback to identify correlations between trends in the historic home care provider profile information and historic home care recipient profile information which indicate compatibility and assigning weights to these correlations;

the server (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) further configured to collect provider profile information from a database of a second plurality of home care providers (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05(h)), and collect recipient profile information from a recipient, compute a degree of difference between each of the second plurality of home care provider's profile and that of the recipient profile, compare the degree of difference for each of the second plurality of home care provider against a threshold, and select a subset of home care providers from the second plurality of home care providers with degree of difference above the threshold;

the server (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) further configured to calculate a compatibility score between the recipient to at least one of the home care providers in the subset of home care providers (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Parker v. Flook case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) by filtering the subset of home care providers by distance from the recipient to get a second subset of providers, filtering the second subset of providers by needed qualifications to generate a third subset of providers, and determining the score of each of the third subset of providers based upon the weighted correlations for trends found in the home care provider profile information and the home care recipient profile information; and

a database (as described in claim 11) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); a server (as described in claims 1 and 11) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and an interface (as described in claim 11) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitation of these generic computer components and functions in claims 1 and 11 are recited at a high-level of generality (i.e., using generic computer devices to collect and match health care provider profile information with patient profile information, collect feedback data from patients, and filter the home care providers based on different criteria), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract method of organizing human activity to the home healthcare field). See MPEP §§ 2106.05(f), (g), (h).
as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see, FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the abstract concept of matching home care service providers and patients (i.e., the “recipients”), more expediently solely due to the fact that they are executed on a general-purpose computing devices (i.e., the server, databases, GPS enabled device, and interface described in claims 1 and 11), as opposed to being done manually;
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the server, databases, and interface described in claims 1 and 11) and other machinery to perform the existing process of collecting home care provider and patient profile data, filtering lists, and matching home care providers with patients based on rules; and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the current invention requires the computerized system to calculate a score for each provider (i.e., generic computer software that performs generic calculations) based on different criteria, such as the distance from the recipient to the provider; the provider’s needed qualifications; feedback from the recipients; and weighted correlations and trends found in the home care provider’s profile information, and present this score to the patient.
e.g., see MPEP § 2106.05(g)):
		- Example of Mere Data Gathering/Mere Data Outputting:
				- Determining the level of a biomarker in blood, e.g., see Mayo Collaborative Servs. v. Prometheus Labs. Inc. – similarly, the step directed to “calculating a compatibility score between the recipient to at least one of the home care providers in the subset of home care providers” at the server, described in claims 1 and 11 is a necessary data gathering/outputting step (i.e., calculating the score based on the different criteria is a necessary data gathering/outputting step in order to generate the optimal matches and send the home care providers to the patients, as described in claims 1 and 11).
- The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g., see MPEP § 2106.05(h)):
- Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Iatric Sys. – similarly, the limitations describing that the abstract idea is implemented with the aforementioned computer components described in claims 1 and 11, merely limits the claims to a computer environment and does not provide any meaningful limits to the abstract method of organizing human activity described in the claims (i.e., a person following a series of steps to match a home care service provider to a recipient, collect profile information and feedback data, and filter the home care providers based on different criteria); and
- Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g., see Electric Power Group, LLC v. Alstom S.A. – similarly, the limitations directed to a “database of a second plurality of home care providers”, described in claim 1, merely limit the claims to the field of home care provider services and does not provide any meaningful limits to the abstract method of organizing human activity described in the claims (i.e., a person following a series of steps to match a home care service provider to a recipient, collect profile information and feedback data, and filter the home care providers based on different criteria).
Thus, the additional elements in independent claims 1 and 11 are not indicative of integrating the judicial exception into a practical application.  Similarly, Examiner notes that dependent claims 2-4, 6-10, and 12-23 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that: claim 5 adds the additional element of “a marketplace interface.”  However, the recitation of this generic computer component is also recited at a high-level of generality, and also amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract method of organizing human activity to the home healthcare field). See MPEP §§ 2106.05(f), (g), (h).  As such, the additional elements in dependent claims 1, 5, and 11 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-18 and 20-23: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) effect a transformation or reduction of a particular claims 1, 5, and 11 are merely invoking generic computer components as tools to implement the aforementioned abstract concept of organizing home care provider and patient profile data, filtering lists, and matching home care providers with patients based on rules.  For these reasons, claims 1-18 and 20-23 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1, 5, and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1, 5, and 11 mounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract method of organizing human activity to the home healthcare field). See MPEP §§ 2106.05(f), (g), (h).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the additional elements of claims 1, 5, and 11, as recited, the computerized system (as described in claim 1); (2) server (as described in claims 1 and 11); (3) database of a second plurality claims 1 and 11); (4) the interface/marketplace interface (as described in claims 11 and 5); and the step of (5) “calculating a compatibility score between the recipient to at least one of the home care providers in the subset of home care providers” (as described in claim 1 and similarly described in claim 11), are generic computer components and functions. See MPEP § 2106.05(d)(II).
- In regard to the computerized system; server; database of a second plurality of home care providers/database; and the interface/marketplace interface, Applicant describes these computer devices and components as the following:
	- Applicant describes the computer system as having “many physical forms ranged from a printed circuit board, an integrated circuit, and a small handheld device up to a huge super computer.” See Applicant’s specification as filed on April 22, 2016, paragraph [0124].  Further, Applicant describes the computer system as including “a monitor, a display, a housing, a disk drive, a keyboard, and a mouse.” Id.  This disclosure shows that the computer system (and its components) for practicing the claimed invention may be generic handheld computer devices with basic integrated circuits and generic computer components, such as a monitor, disk drive, keyboard, and mouse.  Therefore, Applicant’s specification demonstrates that the computerized system; server; database of a second plurality of home care providers/database; and the interface/marketplace interface, may each be embodied by generic computer devices, which are well-known in the art. See MPEP § 2106.05(d).
Therefore, these computer devices are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
- Regarding the step and feature directed to “calculating a compatibility score between the recipient to at least one of the home care providers in the subset of home care providers” - The following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
			- Performing repetitive calculations, e.g., see Parker v. Flook – the limitation directed to: “calculating a compatibility score between the recipient to at least one of the home care because it also represents the performance of a generic, repetitive calculation (i.e., “calculating a score for at least one provider” based on different criteria).
Thus, taken alone, the additional elements of claims 1, 5, and 11 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation (i.e., using generic computer devices and functions to: organize home care provider and patient profile data, filter lists, and match home care providers with patients based on rules).  Therefore, whether taken individually or as an ordered combination the additional elements of claims 1, 5, and 11 do not amount to significantly more than the above-identified abstract idea, and claims 1, 5, and 11 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2-4, 6-10, 12-18, and 20-23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2-4, 6-10, 12-18, and 20-23 do not include any additional elements outside of those identified as being directed to the abstract idea, and thus, do not amount to significantly more than the abstract idea.  Therefore, whether taken individually or as an ordered combination the additional elements of claims 1-18 and 20-23 do not amount to significantly more than the above-identified abstract idea, and claims 1-18 and 20-23 are rejected under 35 U.S.C. § 101 as being directed to ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Nudd et al. (Pub. No. US 2013/0191145), in view of:
- White et al. (Pub. No. US 2014/0289074); and
- Harwood et al. (Pub. No. US 2014/0046675).

	Regarding claims 1 and 11,
		- Nudd teaches:
			- a computerized system for calculating a compatibility score between a home care service provider to a recipient, the system comprising (as described in claim 1); and a computerized method of calculating a compatibility score between a service provider to a recipient, the method comprising (as described in claim 11) (Nudd, paragraphs [0045] and [0106]; Paragraph [0045] teaches scheduling systems for use in managing work taking place at various remote premises (i.e., a computer system).  Paragraph [0106] teaches a method 600 for managing work via telephony (i.e., a computerized method) includes storing 602 shifts and tasks in a work management system using some or all of the methods described herein for entering a shift and tasks and generating replicated or recurrent shifts and tasks.):
				- a historic data source of historic home care provider profile information collected from a first plurality of home care providers, historic home care recipient profile information collected from a plurality of home care recipients (as described in claim 1); accessing a database, by a server, for historic home care provider profile information from a first plurality of home care providers (as described in claim 11); accessing the database, by the server, for historic home care recipient profile information from a plurality of recipients (as described in claim 11) (Nudd, paragraphs [0062], [0067], and [0069]; Paragraph [0062] teaches a database 214 (i.e., a historic data source), which may store records for managing and reporting on activities provided by workers on behalf of various recipients and clients.  In one contemplated application, workers are home health care workers (i.e., home care providers) and the recipients are recipients of health care treatments i.e., home care recipients).  Paragraph [0067] teaches that the database 214 may additionally store worker records 332 storing information about individual workers (i.e., the historic data source stores historic home care provider profile information).  A worker record 332 (i.e., the historic home care provider profile) may include a worker identifier 334 (e.g., name or ID number), skills and abilities description 336, shift schedule 338, and payment information 340 (i.e., historic home care provider profile information).  The payment information 350 may contain information about shifts works and payments distributed to the worker.  The skills and abilities description 336 may additionally include certifications possessed by a worker and dates they were obtained and/or dates on which the certifications should be renewed (i.e., more historic home care provider profile information).  Paragraph [0069] teaches that the database stores recipient records 352 for individual recipients (i.e., the historic data source stores historic home care recipient profile information).  A recipient record 352 may include a recipient identifier 354 (e.g., name or ID number), care needs 356 of the recipient, a task schedule 358 (and/or shift schedule) describing tasks scheduled on behalf of the recipient, a task history 360 and/or shift history recording tasks performed on behalf of the recipient, and contact information 362 for one or more of the recipient, concerned individuals, or relatives (i.e., historic home care recipient profile information).  The recipient record 352 may additionally record notes and/or alerts 364 with respect to the patient input by workers, concerned individuals, relatives, clients, doctors, and the like (i.e., more historic home care recipient profile information).  The recipient record 352 may also include one or more photos 366 of the recipient and any other files that might be desired to include with the recipients profile (i.e., more historic home care recipient profile information).  Paragraph [0123] teaches that in order to assig workers to shifts (i.e., match home care providers to home care recipients), the system may evaluate recipient records 352 and worker records 332 stored in the database 214 (i.e., the system accesses the home care provider profiles and home care recipient profiles from the historic data source).);
				- a server configured to generate optimal profile matches by assigning weights to these correlations (as described in claim 1); and generating, by the server, optimal profile matches by assigning weights to these correlations (as described in claim 11) (Nudd, i.e., generating optimal profile matches).  Any optimization routine may be used.  For example, as noted above, ranking may result in a score associated with respect to each provider with respect to each shift.  Accordingly, the output of the optimization or matching step may result in mutually exclusive groupings of providers for each shift such that the providers in each grouping yield the highest possible cumulative score for that shift.  Paragraph [0167] teaches that optimization of the groupings may also take into account individual rankings 1408, 1410, 1416 and each of these rankings may be given different weight according to employer or developer preference (i.e., assigning weights to the correlations).);
				- the server further configured to collect provider profile information from a database of a second plurality of home care providers, and collect recipient profile information from a recipient, compute a degree of difference between each of the second plurality of home care provider’s profile and that of the recipient profile, compare the degree of difference for each of the second plurality of home care provider against a threshold, and select a subset of home care providers from the second plurality of home care providers with degree of difference above the threshold (as described in claim 1); and accessing the database, by the server, for home care provider profile information from a second plurality of home care providers; computing, by the server, a degree of difference between each of the second plurality of home care provider’s profile and that of the recipient profile; comparing, by the server, the degree of difference for each of the second plurality of home care provider against a threshold; selecting, by the server, a subset of home care providers from the second plurality of home care providers with degree of difference above the threshold; accessing the database, by the server, for recipient profile information from a recipient (as described in claim 11) (Nudd, paragraphs [0123], [0155], and [0156]; Paragraph [0123] teaches that includes receiving 802 a shift data and receiving 804 a shift recipient, such as from a user input (i.e., collecting recipient profile information from a recipient).  The work i.e., collecting the provider profile information from the database and the recipient profile information).  Paragraph [0155] teaches that candidate providers may be ranked 1416 according to satisfaction of any of the L2 criteria.  In one example, a score may be assigned to a provider according to the number of L2 criteria that have been met (i.e., computing a score for the provider is the equivalent of “computing a degree of difference between the provider’s profiles and the recipient’s profiles, because the score represents how good of a match the provider is for the recipient.  The higher the score, the more suitable the match will be.).  Paragraph [0156] teaches that ranking 1416 according to L2 criteria may be accompanied by a filtering step wherein candidate providers that have an L2 score for a shift that is below a threshold are removed from consideration for the shift (i.e., comparing the degree of difference for each of the home care providers against a threshold).  Alternatively the top N providers with the highest L2 score may be chosen for consideration (i.e., selecting a subset of providers from the second plurality of home care providers with a degree of difference that is above the threshold), where N is an arbitrary integer, and the rest removed from consideration (i.e., removing the remainder of the providers from the second plurality of home care providers with a degree of difference that is below threshold).); and
				- the server configured to calculate a compatibility score between the recipient to at least one of the home care providers in the subset of home care providers by filtering the subset of home care providers by distance from the recipient to get a second subset of providers, filtering the second subset of providers by needed qualifications to generate a third subset of providers, and determining the score of each of the third subset of providers based upon the weighted correlations for trends found in the home care provider profile information and the home care recipient profile information (as described in claim 1); and calculate a compatibility score between, by the server, the recipient to at least one of the home care providers in the subset of home care providers by filtering the subset of home care providers by distance from the recipient to get a second subset of providers, filtering the second subset of providers by needed qualifications to generate a third subset of providers, and determining the score of each of the third subset of providers based upon the weighted correlations for trends found in the home care provider profile information and the recipient profile information (as described in claim 11) (Nudd, paragraphs [0152], [0153], [0155], and [0161]; Paragraph [0152] teaches that may additionally include ranking 1410 providers with respect to proximity to a location associated with the shift (i.e., ordering the providers based on their physical distance from the recipient).  Paragraph [0152] further teaches that the ranking 1410 may also reduce the candidate providers to a group selected according to proximity (i.e., filtering the subset of providers by distance from the recipient to get a second subset of providers) according to the matching process involving multiple providers and multiple shifts.  Paragraph [0153] teaches that the method 1400a may additionally include filtering 1412 candidate providers according to "level one" or "L1" criteria.  L1 criteria may include skills or abilities that a provider must have in order to perform tasks associated with the shift (i.e., filtering the second subset of providers by needed qualifications to generate a third subset of providers).  Paragraph [0155] teaches that a score may be assigned to a provider according to the number of L2 criteria that have been met (i.e., calculating a compatibility score between the third subset of home care providers to the recipient).  Paragraph [0155] further teaches that the L2 criteria may have different weights and a sum of the weights of all L2 criteria met by a provider may be summed to generate an L2 score for that provider (i.e., the compatibility scores for each provider are based on weighted correlations for trends in the home care provider profile information and home care recipient profile information).  Paragraph [0161] teaches that a score may be assigned to each caregiver as a result of the ranking steps.  All the scores for the provider according to some or all of the ranking steps may then be summed to yield a final sum (i.e., calculating an overall compatibility score for each provider).  The scores from different rankings may be weighted prior to summing.  The final sum may then be used as a ranking when selecting the top N providers.).
		- Nudd does not explicitly teach a system and method, comprising:
a historical data source of historical feedback comprising ratings from the first plurality of home care providers regarding the home care recipients and ratings from the plurality of home care recipients on the quality of a delivered home care service by the home
care providers (as described in claim 1); and accessing the database, by the server, for historical feedback comprising ratings from the first plurality of home care providers regarding the home care recipients and ratings from the plurality of home care recipients on the quality of a delivered home care service by the home care providers (as described in claim 11); and
- a server configured to generate optimal profile matches by comparing the historic home care provider profile information and the historic home care recipient profile information with the historical feedback to identify correlations between trends in the historic home care provider profile information and historic home care recipient profile information which indicate compatibility (as described in claim 1); and generating, by the server, optimal profile matches by comparing the historic home care provider profile information and the historic home care recipient profile information with the collected historical feedback to identify correlations between trends in the historic home care provider profile information and historic home care recipient profile information which indicate compatibility (as described in claim 11).
		- However, in analogous art of systems and methods for matching providers and patients, White teaches a system and method, comprising:
			- a historical data source of historical feedback comprising ratings from the first plurality of home care providers regarding the home care recipients and ratings from the plurality of home care recipients on the quality of a delivered home care service by the home
care providers (as described in claim 1); and accessing the database, by the server, for historical feedback comprising ratings from the first plurality of home care providers regarding the home care recipients and ratings from the plurality of home care recipients on the quality of a delivered home care service by the home care providers (as described in claim 11) (White, paragraphs [0156] and [0280]; Paragraph [0156] teaches that the system may communication feedback form a Seeker (i.e., a home care recipient) to a Provider (i.e., a home care provider) selected by that Seeker. Additionally, in some embodiments, the System 150 may obtain Provider ratings from Seekers (i.e., accessing historical feedback comprising ratings from the plurality of home care recipients on the quality of a delivered home care service by the home care providers) and Seeker ratings from Providers (i.e., accessing historical feedback comprising ratings from the plurality of home care providers regarding the home care recipients) and add these to User metrics in the Database 158.  Paragraph [0280] teaches that this feature is beneficial for facilitating a match that may lead to successful URGS [Urgently Required Goods and/or Services – see paragraph [0005]] fulfillment.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for matching providers and patients at the time of the effective filing date of the claimed invention to modify the scheduling system and method for use in managing work taking place at various remote premises taught by Nudd, to incorporate steps and features directed to collecting feedback from the providers and recipients, as taught by White, in order to facilitate a match that may lead to successful fulfillment of services. See White, paragraph [0280]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for matching providers and patients, Harwood teaches a system and method, comprising:
			- a server configured to generate optimal profile matches by comparing the historic home care provider profile information and the historic home care recipient profile information with the historical feedback to identify correlations between trends in the historic home care provider profile information and historic home care recipient profile information which indicate compatibility (as described in claim 1); and generating, by the server, optimal profile matches by comparing the historic home care provider profile information and the historic home care recipient profile information with the collected historical feedback to identify correlations between trends in the historic home care provider profile information and historic home care recipient profile information which indicate compatibility (as described in claim 11) (Harwood, paragraphs [0031] and [0032]; Paragraph [0031] teaches that the processor 20 is programmed to i.e., comparing the historic home care provider profile information and the historic home care recipient profile information) to find matches for the patient, i.e., medical providers with medical provider data matching that of the selected preference criteria of the patient (i.e., generating optimal profile matches based on the comparison).  Paragraph [0032] teaches that this feature is beneficial for generating a results list of medical providers with medical provider data matching a patient’s selected preference criteria.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for matching providers and patients at the time of the effective filing date of the claimed invention to further modify the scheduling system and method for use in managing work taking place at various remote premises taught by Nudd, as modified in view of White, to incorporate steps and features directed to generating optimal matches based on a comparison of the provider’s information and the patient’s preferences, as taught by Harwood, in order to generate a results list of medical providers with medical provider data matching a patient’s selected preference criteria. See Harwood, paragraph [0032]; see also MPEP § 2143 G.

Regarding claims 2 and 12,
	- The combination of: Nudd, as modified in view of: White and Harwood, teaches the limitations of: claim 1 (which claim 2 depends on); and claim 11 (which claim 12 depends on), as described above.
	- Nudd further teaches a system and method, wherein:
		- the service includes at least one of feeding, companionship, grooming, and personal assistance (as described in claims 2 and 12) (Nudd, paragraph [0154]; Paragraph [0154] teaches that L2 criteria may include the ability to feed a patient (i.e., the service includes feeding), bath or wash a patient (i.e., the service includes grooming), dress or groom a patient (i.e., the service includes grooming), walk with a patient, assist a patient with a mobility aids (i.e., the service includes personal assistance), assist a patient with using the toilet (i.e., the service includes personal assistance), assist a patient with the patient's gait (i.e., the service includes personal assistance), and dealing with patients at risk of falling.  Other L2 criteria may also include providing companionship (i.e., the service includes companionship), cooking and meal preparation, light housekeeping, out-of-home activities, providing car transportation, taking a patient to appointments and errands (i.e., the service includes personal assistance), assisting a patient with light exercise (i.e., the service includes personal assistance), monitoring a patient that tends to wander, and providing medication reminders.).
The motivations and rationales for modifying the scheduling system and method for use in managing work taking place at various remote premises taught by Nudd, in view of: White and Harwood, described in the analysis of the obviousness rejection of claims 1 and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 3 and 13,
	- The combination of: Nudd, as modified in view of: White and Harwood, teaches the limitations of: claim 1 (which claim 3 depends on); and claim 11 (which claim 13 depends on), as described above.
	- Nudd further teaches a system and method, wherein:
		- the historic provider profile and provider profile includes at least one of the provider's name, image, gender, birthdate, location, certifications, experience, and personal likes and dislikes (as described in claims 3 and 13) (Nudd, paragraph [0067]; Paragraph [0067] teaches that the worker record 332 (i.e., the historic provider profile and current provider profile information) may include a worker identifier 334 (e.g., name or ID number) (i.e., the historic provider profile includes the provider’s name), skills and abilities description 336 (i.e., the historic provider profile includes experience), shift schedule 338, and payment information 340.).
The motivations and rationales for modifying the scheduling system and method for use in managing work taking place at various remote premises taught by Nudd, in view of: White and Harwood, claims 1 and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 4 and 14,
	- The combination of: Nudd, as modified in view of: White and Harwood, teaches the limitations of: claim 1 (which claim 4 depends on); and claim 11 (which claim 14 depends on), as described above.
	- Nudd further teaches a system and method, wherein:
		- the historic recipient profile and recipient profile includes at least one of the recipient's name, image, gender, location, weight, birthdate, care needs, physical limitations, mental limitations, pet status, and at least one of favorite food, favorite holiday, most treasured memory, and favorite person (as described in claims 4 and 14) (Nudd, paragraph [0069]; Paragraph [0069] teaches that the recipient record 352 (i.e., the historic recipient profile and current recipient profile) may include a recipient identifier 354 (e.g., name or ID number) (i.e., the historic recipient profile and current recipient profile includes the recipient’s name), care needs 356 of the recipient (i.e., the historic recipient profile and current recipient profile includes the care needs of the recipient), a task schedule 358 (and/or shift schedule) describing tasks scheduled on behalf of the recipient, a task history 360 and/or shift history recording tasks performed on behalf of the recipient, and contact information 362 for one or more of the recipient, concerned individuals, or relatives.).
The motivations and rationales for modifying the scheduling system and method for use in managing work taking place at various remote premises taught by Nudd, in view of: White and Harwood, described in the analysis of the obviousness rejection of claims 1 and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claims 5 and 15,
	- The combination of: Nudd, as modified in view of: White and Harwood, teaches the limitations of: claim 1 (which claim 5 depends on); and claim 11 (which claim 15 depends on), as described above.
	- Nudd further teaches a system and method, comprising:
		- calculating a match between at least one provider based upon the degree of fitness (as described in claims 5 and 15) (Nudd, paragraph [0150]; Paragraph [0150] teaches that the method 1400a may additionally include ranking 1408 according to preference (i.e., ranking the providers for match according to the recipient’s preferences, (i.e., fitness or suitability)).  According to the ranking 1408, candidate providers that meet more preferences or have higher scores with respect to a preference may be ranked more highly (i.e., the matching incorporates a calculated score based on degree of the recipient’s preferences (i.e., fitness or suitability)).  Paragraph [0163] teaches that for example, the most highly ranked provider may be selected (i.e., the system selects the provider that is calculated to be the most fit or most suitable match).).;
- displaying the match to the at least one provider (as described in claims 5 and 15) (Nudd, paragraph [0171]; Paragraph [0171] teaches that after the final assignments of providers to shifts as determined by the matching or optimization step 1436 (i.e., the matches), the providers may then be scheduled 1438 for the shifts according to the final assignments.  The providers selected for each shift may then be notified 1440 of the final assignment (i.e., displaying the matches to the providers).); and
- collecting application information from at least one of the at least one providers (as described in claims 5 and 15) (Nudd, paragraph [0162]; Paragraph [0162] teaches that 1400a may include receiving 1420 any responses from the contacted providers (i.e., collecting application information from the providers as to whether they want to/don’t want to or can/cannot fill the shift). The responses may be received 1420 in the same manner as the providers were contacted 1418 or in a different manner.  For example, responses may be received 1420 as text messages, emails, voice i.e., the application information) received 1420 in this window may be prioritized 1422 according to a ranking. The ranking used to prioritized the responses may be the same or different than the ranking steps described above.).
		- Harwood further teaches a system and method, comprising:
			- presenting the at least one of the at least one providers who applied to at least one of the recipient and family and friends of the recipient (as described in claims 5 and 15) (Harwood, paragraph [0034]; Paragraph [0034] teaches that the processor 20 is further programmed to generate a results list 30 of medical providers with medical provider data matching a patient's selected preference criteria.  The results list 30 provides the patient with potential medical providers (i.e., presenting the providers who applied to the recipient) whom the patient may choose to see for a consultation or a medical procedure, depending on the patient's needs and the stage of the patient's treatment.); and
- receiving confirmation of which provider is selected (as described in claims 5 and 15) (Harwood, paragraphs [0032] and [0039]; Paragraph [0039] teaches that the medical provider information for each medical provider is not reviewed by anyone administering the system 10 but is instead verified at will by the patient selecting each medical provider (i.e., the patient confirms which provider is selected).  Paragraph [0032] teaches that this feature is beneficial for generating a results list of medical providers with medical provider data matching a patient’s selected preference criteria.).
	Therefore, it also would have been obvious to one of ordinary skill in the art of systems and methods for matching providers and patients at the time of the effective filing date of the claimed invention to further modify the scheduling system and method for use in managing work taking place at various remote premises taught by Nudd, as modified in view of: White and Harwood, to incorporate steps and features directed to presenting the providers who applied to the recipient and confirming which provider was selected for the healthcare services, as taught by Harwood, in order to generate a results list Harwood, paragraph [0032]; see also MPEP § 2143 G.

	Regarding claims 6 and 16,
	- The combination of: Nudd, as modified in view of: White and Harwood, teaches the limitations of: claim 5 (which claim 6 depends on); and claim 15 (which claim 16 depends on), as described above.
		- Harwood further teaches a system and method, wherein:
			- presentation of the at least one of the at least one providers who applied includes displaying each provider’s profile and cost (as described in claims 6 and 16) (Harwood, paragraph [0036]; Paragraph [0036] teaches that results display 35 may also be configured to show the cost of a consultation with each medical provider in the results list 30.  In one embodiment, the cost of a consultation for each medical provider is stored in the database 15, such that whenever a medical provider is selected as a match for the patient's preference criteria, the results display 35 will show the cost of a consultation with that medical provider, in addition to the general profile 40 (i.e., displaying the profile and cost of the providers who applied) and matching preference criteria for that medical provider.  Paragraph [0036] teaches that this feature is beneficial for enabling the patient to make a determination as to which medical provider best suits the patient based on cost as well as the preference criteria.  Thus, the patient is readily informed in selecting a particular medical provider, such that the patient does not have to wait until after a consultation with a medical provider to be aware of the costs.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for matching providers and patients at the time of the effective filing date of the claimed invention to further modify the scheduling system and method for use in managing work taking place at various remote premises taught by Nudd, as modified in view of: White and Harwood, to incorporate a step and feature directed to presenting each provider’s profile and costs to the patient before the patient selects a provider, as taught by Harwood, in order to enable the patient to make a determination as to which Harwood, paragraph [0036]; see also MPEP § 2143 G.

Regarding claims 7 and 17,
	- The combination of: Nudd, as modified in view of: White and Harwood, teaches the limitations of: claim 5 (which claim 7 depends on); and claim 15 (which claim 17 depends on), as described above.
		- White further teaches a system and method, comprising:
			- a feedback module configured to collect feedback on the matched recipient and at least one of the providers (as described in claims 7 and 17) (White, paragraph [0156]; Paragraph [0156] teaches that the System 150 may obtain Provider ratings from Seekers and Seeker ratings from Providers (i.e., collecting feedback on the matched recipient and the provider).).
The motivations and rationales for modifying the scheduling system and method for use in managing work taking place at various remote premises taught by Nudd, in view of: White and Harwood, described in the analysis of the obviousness rejection of claims 1 and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 8 and 18,
	- The combination of: Nudd, as modified in view of: White and Harwood, teaches the limitations of: claim 7 (which claim 8 depends on); and claim 17 (which claim 18 depends on), as described above.
		- White further teaches a system and method, wherein:
			- a match server updates the match in response to the collected feedback (as described in claims 8 and 18) (White, paragraph [0156]; Paragraph [0156] teaches that i.e., updating the matching in response to the collected feedback), which may in turn impact the frequency of that Provider being proferred.).
The motivations and rationales for modifying the scheduling system and method for use in managing work taking place at various remote premises taught by Nudd, in view of: White and Harwood, described in the analysis of the obviousness rejection of claims 1 and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 9,
	- The combination of: Nudd, as modified in view of: White and Harwood, teaches the limitations of claim 8 (which claim 9 depends on), as described above.
	- Nudd further teaches a system and method, wherein:
		- the match server is further configured to generate a compatibility score for the recipient and each provider (Nudd, paragraph [0161]; Paragraph [0161] teaches that a score may be assigned to each caregiver as a result of each ranking steps (i.e., generating a compatibility score for the recipient and each provider).  All the scores for the provider according to some or all of the ranking steps may then be summed to yield a final sum (i.e., the compatibility scores).  The scores from different rankings may be weighted prior to summing.  The final sum may then be used as a ranking when selecting the top N providers (i.e., the score is a compatibility score).).
The motivations and rationales for modifying the scheduling system and method for use in managing work taking place at various remote premises taught by Nudd, in view of: White and Harwood, described in the analysis of the obviousness rejection of claims 1 and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claims 10 and 20,
	- The combination of: Nudd, as modified in view of: White and Harwood, teaches the limitations of: claim 1 (which claim 10 depends on); and claim 16 (which claim 20 depends on), as described above.
		- Nudd further teaches a system and method, comprising:
			- a filter which sorts the second plurality of providers by location and credentials prior to the matching (as described in claims 10 and 20) (Nudd, paragraphs [0149] and [0152]; Paragraph [0149] teaches that the shift for which a provider is to be scheduled may have requirements associated therewith, including a requirement that a provider working the shift have one or more certifications or qualifications (i.e., credentials).  Accordingly, the candidate providers may also be filtered 1406 according to these one or more qualifications or certifications (i.e., filtering the second plurality of providers by their credentials prior to the matching step).  Paragraph [0152] teaches that the method 1400a may additionally include ranking 1410 providers with respect to proximity to a location associated with the shift (i.e., sorting the providers by location prior to the matching).).
The motivations and rationales for modifying the scheduling system and method for use in managing work taking place at various remote premises taught by Nudd, in view of: White and Harwood, described in the analysis of the obviousness rejection of claims 1 and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 21,
	- The combination of: Nudd, as modified in view of: White and Harwood, teaches the limitations of claim 8 (which claim 21 depends on), as described above.
	- White further teaches a system, wherein:
		- the matcher rematches and replaces the home care provider based on feedback from the home care recipient (White, paragraph [0156]; Paragraph [0156] teaches that positive or negative ratings may cause the System 150 to increase or decrease a given Provider’s ranking i.e., rematching and replacing providers based on the feedback from the recipient), which may in turn impact the frequency of that Provider being proferred.  Since the system may increase/decrease a provider’s ranking based on positive/negative ratings, the system conceivably could replace a home care provider whose other rankings are good, but overall ranking is lowered based on patient feedback with a provider whose ranking is increased based on patient feedback.  Therefore, this disclosure is interpreted to also teach “rematching and replacing providers based on feedback from the recipients”, as described in the claimed invention.).
The motivations and rationales for modifying the scheduling system and method for use in managing work taking place at various remote premises taught by Nudd, in view of: White and Harwood, described in the analysis of the obviousness rejection of claims 1 and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Nudd et al. (Pub. No. US 2013/0191145), as modified in view of: White et al. (Pub. No. US 2014/0289074); and Harwood et al. (Pub. No. US 2014/0046675), as applied to claim 8 above, and further in view of:
- Kaboff et al. (Pub. No. US 2014/0304003).

Regarding claim 22,
- The combination of: Nudd, as modified in view of: White and Harwood, teaches the limitations of claim 8 (which claim 22 depends on), as described above.
- The combination of: Nudd, as modified in view of: White and Harwood, does not explicitly teach a system, wherein:
	- the matcher matches the home care provider with a second home care recipient based on a location of the second home care recipient relative to a location of the home care recipient.
Kaboff teaches a system and method, wherein:
- the matcher matches the home care provider with a second home care recipient based on a location of the second home care recipient relative to a location of the home care recipient (Kaboff, paragraph [0071]; Paragraph [0071] teaches a point-of-care caregiver scheduling module (“scheduling module”) 204 that enables the home care office and caregivers to dynamically create, publish (provide appropriate notification), and synchronize schedules bi-directionally in real-time, while caregivers are in the field.  For example, paragraph [0071] teaches that while a first caregiver is conducting a visit at a first patient’s home, the home office might receive notice that a second caregiver has become ill and will be unable to complete his or her previously scheduled visits.  The home office can then update the first caregiver’s schedule so that the first caregiver can cover the visits that the second caregiver was previously going to conduct (i.e., matching the home care provider with a second home care recipient).  The first caregiver will then receive notification of the updated schedule and can go to the next patient’s home accordingly (i.e., transmitting the match with the second home care recipient to the home care provider’s device).  For example, paragraph [0071] further teaches that caregiver schedules might be changed if a worker at the home office notices that several visits are in a particular area or location (e.g. at a single nursing home) (i.e., the match is based on the second home care recipient’s location to the relative location of the first home care recipient).   Paragraph [0071] teaches that this feature is beneficial for enabling caregivers to conduct all of the visits in a particular location, which is more economical and efficient for a single caregiver.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for matching providers and patients at the time of the effective filing date of the claimed invention to further modify the scheduling system and method for use in managing work taking place at various remote premises taught by Nudd, as modified in view of: White and Harwood, to incorporate a step and feature directed to matching home care providers to other patients based on the location of the other patients to the home care provider’s first patient, as taught by Kaboff, in order to enable the caregivers to Kaboff, paragraph [0071]; see also MPEP § 2143 G.

Regarding claim 23,
- The combination of: Nudd, as modified in view of: White and Harwood, teaches the limitations of claim 8 (which claim 23 depends on), as described above.
- The combination of: Nudd, as modified in view of: White and Harwood, does not explicitly teach a system, wherein:
	- the matcher adjusts a start time of a second home care recipient based on a location of the second home care recipient relative to a location of the home care recipient.
- However, in analogous art of systems and methods for matching providers and patients, Kaboff teaches a system and method, wherein:
- the matcher adjusts a start time of a second home care recipient based on a location of the second home care recipient relative to a location of the home care recipient (Kaboff, paragraphs [0071], [0073], and [00; Paragraph [0071] teaches a point-of-care caregiver scheduling module (“scheduling module”) 204 that enables the home care office and caregivers to dynamically create, publish (provide appropriate notification), and synchronize schedules bi-directionally in real-time, while caregivers are in the field.  For example, paragraph [0071] teaches that while a first caregiver is conducting a visit at a first patient’s home, the home office might receive notice that a second caregiver has become ill and will be unable to complete his or her previously scheduled visits.  The home office can then update the first caregiver’s schedule so that the first caregiver can cover the visits that the second caregiver was previously going to conduct (i.e., adjusting the caregiver’s schedule to pick up other patients in the same or similar location).  The first caregiver will then receive notification of the updated schedule and can go to the next patient’s home accordingly (i.e., transmitting the adjusted schedule with the second home care recipient to the home care provider’s device).  For example, paragraph [0071] further teaches that caregiver schedules might be changed if a worker at the home office notices that i.e., the adjusted schedule is based on the second home care recipient’s location to the relative location of the first home care recipient).  Paragraph [0073] teaches that patient information, such as location information, may be obtained from home office records (such as a patient database), for example.  Dynamic generation of schedule information based on location information (i.e., adjusting the start time and care plan of a patient base done the location of the patient) may be accomplished by selecting visits.  Paragraph [0073] teaches that this feature is beneficial for minimizing a travel-route and cumulative distance [of the caregiver], as determined by accessing maps databases.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for matching providers and patients at the time of the effective filing date of the claimed invention to further modify the scheduling system and method for use in managing work taking place at various remote premises taught by Nudd, as modified in view of: White and Harwood, to incorporate a step and feature directed to updating the start time of a home care patient’s visit based on the location of the home care patient to other home care patients that are receiving care from the home care provider, as taught by Kaboff, in order to minimize a travel-route and cumulative distance of the caregiver. See Kaboff, paragraph [0073]; see also MPEP § 2143 G.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686